Name: Decision No 2046/2002/EC of the European Parliament and of the Council of 21 October 2002 amending Decision No 1719/1999/EC on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  European construction;  communications;  executive power and public service
 Date Published: 2002-11-20

 Avis juridique important|32002D2046Decision No 2046/2002/EC of the European Parliament and of the Council of 21 October 2002 amending Decision No 1719/1999/EC on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA) Official Journal L 316 , 20/11/2002 P. 0004 - 0006Decision No 2046/2002/EC of the European Parliament and of the Councilof 21 October 2002amending Decision No 1719/1999/EC on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 156 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The principal objective of Decision No 1719/1999/EC of the European Parliament and of the Council(4) is for the Community, in cooperation with the Member States, to take the necessary measures to establish operational, interoperable, trans-European telematic networks between Member State administrations and the Community institutions, facilitating the efficient, effective and secure interchange of information in order to support the establishment of economic and monetary union and the implementation of Community policies, as well as the Community decision-making process.(2) Priority should be given to those projects which enhance the economic viability of public administrations, European Community institutions, Member States and the regions, and which, by means of the establishment or enhancement of sectoral networks, contribute to the objectives of the eEurope initiative and related action plan, in particular the chapter on government online, aimed at benefiting national parliaments, citizens and enterprises, and to other initiatives aimed at improving the transparency of activities of the Community institutions as required by Article 255 of the Treaty and by Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents(5).(3) Due account should be taken of the recommendations contained in the Declaration issued at the Ministerial Conference on eGovernment "From Policy to Practice" held in Brussels on 29 and 30 November 2001, as well as the conclusions of the Conference "eGovernment in the service of European citizens and enterprises - what is required at the European level", organised jointly by the Presidency of the Council and the Commission (IDA) in Stockholm/Sandhamn on 13 and 14 June 2001.(4) In planning and implementing new networks, it is essential to ensure close cooperation between the Member States and the Commission and, where relevant, the other Community institutions.(5) In planning and implementing new networks, it is essential to analyse and evaluate organisational development and re-engineering of working procedures related to the network or networks intended to be established under the project.(6) For reasons of legal certainty, it is appropriate to make express provision for the possibility of reviewing the section of the IDA work programme concerning the implementation of Decision No 1719/1999/EC during the year of reference. For the implementation of the Community Actions set out in Articles 3 to 6 of Decision No 1719/1999/EC it should be clarified that proposals for any budgetary increase of more than EUR 250000 per project line within a year are subject to the committee procedure referred to in that Decision.(7) Following the interest expressed by Malta and Turkey, the IDA programme may be opened to participation by these countries in projects of common interest. Before the IDA programme has been opened up for full participation to all candidate countries, the possibility for these countries to use at their own cost IDA generic services in order to implement a Community policy should be facilitated. This possibility should also be afforded to other non-member countries, under the same conditions.(8) With a view to creating more flexibility in the annual budget allocation, a financial reference amount for the implementation of the Community action under Decision No 1719/1999/EC for the period 2002 to 2004 should be introduced, with the annual appropriations being authorised by the budgetary authority within the limit of the financial perspective.(9) Implementation of networks which facilitate cooperation between judicial authorities, should in general be considered projects of common interest under the IDA programme.(10) Telematic networks in the area of education, notably for the exchange of information concerning content issues on open networks and to promote the development and free circulation of new audiovisual and information services, should be considered projects of common interest under the IDA programme.(11) Telematic networks in the area of public health protection for the support of information exchange between Member States should be considered projects of common interest under the IDA programme.(12) Telematic networks contributing to the objectives of the eEurope initiative and related action plan, in particular the chapter on government online, aimed at benefiting citizens and enterprises, should be considered projects of common interest under the IDA programme.(13) Telematic networks concerning immigration policy, notably through the implementation of improved electronic data exchange with the national administrations in order to facilitate information and consultation procedures, should be considered projects of common interest under the IDA programme.(14) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(15) Decision No 1719/1999/EC should be amended accordingly,HAVE ADOPTED THIS DECISION:Article 1Decision No 1719/1999/EC is hereby amended as follows:1. The following point shall be added to Article 1(1):"(c) where appropriate, the identification and deployment of pan-European electronic government services for citizens and enterprises and other relevant electronic government services to be used in line with the priorities laid down in Article 4."2. The following point shall be added to Article 4:"(h) contribute to the objectives of the eEurope initiative and related action plan, in particular the chapter on government online, aimed at benefiting citizens and enterprises."3. The following point shall be inserted in Article 5(4):"(aa) a description of planned organisational development and re-engineering of working procedures related to the network or networks intended to be established under the project."4. Article 7(2), (3) and (4) shall be replaced by the following:"2. The procedure referred to in Article 8(2) shall apply in respect of the approval, on the basis of compliance with the priorities established in Article 4 and the principles laid down in Article 5, of the section of the IDA work programme concerning the implementation of this Decision, which the Commission shall draw up at yearly intervals and which may be reviewed during the year of reference. The IDA work programme shall include:- a breakdown of past expenditure by project for the previous year(s),- an estimate of the future costs to be funded by the Community and the Member States, and- a short statement on the results/services developed from this past expenditure.3. The procedure referred to in Article 8(2) shall apply in respect of the approval, on the basis of compliance with the principles laid down in Article 5, of the preparatory report and of the global implementation plan of each IDA project at the end of the feasibility phase and at the end of the development and validation phase, as well as the approval of any subsequent substantial amendments to that implementation plan.4. The procedure referred to in Article 8(2) shall apply in respect of the approval, on the basis of compliance with the priorities established in Article 4 and the principles laid down in Articles 5 and 6, of the breakdown by project of the yearly budgetary expenditure under this Decision. Proposals for any budgetary increase of more than EUR 250000 per project line within a year, shall also be subject to that procedure."5. Article 8 shall be replaced by the following:"Article 8Committee1. The Commission shall be assisted by a committee called the Telematics between Administrations Committee (TAC), composed of representatives of the Member States and chaired by the representative of the Commission.2. Where reference is made to this paragraph, Articles 4 and 7 of Council Decision 1999/468/EC(7) shall apply, having regard to Article 8 thereof.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The TAC shall adopt its rules of procedure.4. The Commission shall report annually to the TAC on the implementation of this Decision."6. Article 10 shall be replaced by the following:"Article 10Extension to the EEA and associated countries1. The IDA programme may be opened, within the framework of their respective agreements with the European Community, to participation by the countries of the European Economic Area and the associated countries of central and eastern Europe, Cyprus, Malta and Turkey in projects of common interest which are relevant to such agreements.2. In the course of implementing projects, cooperation with non-member countries and with international organisations or bodies, as appropriate, shall be encouraged.3. Before the IDA programme has been opened up for their full participation, the associated countries of central and eastern Europe, Cyprus, Malta and Turkey may, at their own cost, use IDA generic services, in order to implement a Community policy.4. Other non-member countries may also, at their own cost, use IDA generic services in order to implement a Community policy."7. Article 12 shall be replaced by the following:"Article 12Financial reference amount1. The financial reference amount for the implementation of the Community action under this Decision for the period 2002 to 2004 shall be EUR 39,8 million.2. The annual appropriations shall be authorised by the budgetary authority within the limit of the financial perspective."8. The Annex is hereby amended as follows:(a) In section A, the following point 6 shall be added:"6. Implementation of networks which facilitate the cooperation between judicial authorities."(b) In section B, point 10 shall be replaced by the following:"10. Telematic networks in the areas of education and culture, information, communication, and audio-visual sector, notably for the exchange of information concerning content issues on open networks and to promote the development and free circulation of new audio-visual and information services."(c) In section B, point 12 shall be replaced by the following:"12. Telematic networks in the areas of tourism, environment, consumer protection and public health protection for the support of information exchange between Member States."(d) In section B, the following points shall be added:"13. Telematic networks contributing to the objectives of the eEurope initiative and related action plan, in particular the chapter on government online, aimed at benefiting citizens and enterprises.14. Telematic networks concerning immigration policy, notably through the implementation of improved electronic data exchange with the national administrations in order to facilitate information and consultation procedures."Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Luxembourg, 21 October 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ C 332 E, 27.11.2001, p. 287.(2) OJ C 80, 3.4.2002, p. 21.(3) Opinion of the European Parliament of 11 June 2002 (not yet published in the Official Journal) and Decision of the Council of 23 September 2002.(4) OJ L 203, 3.8.1999, p. 1.(5) OJ L 145, 31.5.2001, p. 43.(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 184, 17.7.1999, p. 23.